Title: From George Washington to Abraham Yates, Jr., 8 September 1776
From: Washington, George
To: Yates, Abraham Jr.

 

Sir
New York 8th Sepr 1776

I wrote you this Morning by your Express, but forgot to mention a Matter of Consequence. It being determined to remove our Sick to Orange Town, we shall want four large Albany Sloops for that purpose. The fatigue of travelling that Distance by land, would not only be more than the Patients could bear, but we have full Employ for our Waggons in transporting Baggage, Tents &ca for the Troops from hence to our out posts. I must therefore beg the favor of your Honble Body to procure the above Number of Vessels and send them down with as much Dispatch as possible to this City. I am with Respect Yr most obt Servt.

P.S. I shall be glad to know by Return of the Express when I may probably expect the Sloops down. There are several now on the lower parts of the River with Boards perhaps you might engage them to come this way, which woud save time.

